Citation Nr: 1645970	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  13-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for paraplegia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1957 to May 1977, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in March 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative, competent evidence weighs in favor of a finding that the actions which resulted in the Veteran's paraplegia were as a proximate result of his own willful misconduct rather than as a proximate result of his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for paraplegia, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify was satisfied by September and November 2009 letters.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records are on file, as are various post-service medical records, Social Security Administration (SSA) records, and a VA opinion.

The Board notes that its March 2016 remand ordered the Agency of Original Jurisdiction to obtain an opinion from a VA psychiatrist.  The Veteran's representative has alleged that the new opinion, provided in March 2016, is inadequate because, while the examiner stated that she reviewed the Veteran's complete records, she did not specifically comment on certain arguments or a previous positive opinion from a VA clinician.  In response the Board notes that, in general, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The examiner reviewed the Veteran's pertinent medical history and the record, including the arguments of the representative and the previous VA opinion, determined that additional examination of the Veteran was unnecessary, and provided an adequate discussion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

The Veteran's representative further argued that the April 2016 opinion was inadequate because the examiner opined that the Veteran was aware that his actions, discussed below, represented wrongdoing, in spite of the fact that the Veteran was not charged with a felony because his actions were not considered to be willful.  The Board notes, however, that VA has its own definition of "willful misconduct" which does not necessarily align with standards in criminal law and which does not hinge on whether a veteran was charged with a crime.  See 38 C.F.R. § 3.1(n).  Accordingly, upon review, the Board finds that the April 2016 opinion is adequate.  Furthermore, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Additionally, the law provides that no compensation shall be paid if a disability is the proximate result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  "Willful misconduct" is defined as "an act involving conscious wrongdoing or known prohibited action," and is noted to "involve[] deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences."  38 C.F.R. § 3.1(n)(1).  

While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003); VA Gen. Coun. Prec. 6-2003, at *3-4, n. 4 (Oct. 28, 2003).  

The essential facts of this claim are not in dispute.  The record reflects that, in July 1997, the Veteran was at home drinking alcohol.  At some point, the Veteran started firing an assault rifle inside his home.  When police were dispatched to his residence, the Veteran barricaded himself inside his home and proceeded to engage in an exchange of fire with the police.  In total, the Veteran was reported to have fired approximately 30 shots, some of which hit surrounding homes.  Police called for a Special Weapons and Tactics (S.W.A.T.) team.  Subsequently, the Veteran fled from his residence, exiting from the rear, with his assault rifle.  Once outside, the Veteran encountered a police officer.  The police reported that the Veteran attempted to aim his assault rifle at the officer.  The officer fired a single shot, striking the Veteran in the chest.  The bullet damaged the Veteran's spinal cord, rendering him paraplegic.  

As the incident was unfolding, a deputy at the scene contacted a VA medical professional who informed the deputy that the Veteran experienced chronic PTSD, with frequent suicidal thoughts and attempts.  The VA medical professional also advised the deputy that the Veteran had been prescribed several medications.  This conversation was memorialized in a July 15, 1997, VA treatment report that is associated with the record.  The Board notes that the Veteran's PTSD was rated as 70 percent disabling at the time of the incident, due to symptoms including, but not limited to, anxiety, depression, nightmares of combat experiences, derealization, confusion, guilt, crying spells, irritability, suicidal ideation, and marked difficulty concentrating.

The Veteran asserts that the symptoms associated with his service-connected PTSD, in combination with his attempt to self-medicate by abusing alcohol, resulted in the behavior that required police and S.W.A.T. team intervention and, ultimately, led to the gunshot wound that rendered him partially paralyzed.  

Preliminarily, the Board notes that the record does not contain any competent suggestion or evidence, nor does the Veteran allege, that the Veteran's paraplegia is in any way directly related to his active duty service.  Accordingly, the claim may not be granted on a direct basis.  

With no dispute as to the facts related above, the relevant question becomes whether the actions which led to the police action against the Veteran were proximately due to his service-connected PTSD or, instead, were proximately due to another cause, to include the Veteran's own willful misconduct.  In that respect, there are two competent medical opinions of record.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the United States Court of Appeals for Veterans Claims has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In August 2010, the Veteran's treating physician opined that the Veteran's diagnosis of PTSD was directly correlated with his paraplegia.  In support of the opinion, the physician noted that the occurrence of "this phenomenon" and excessive alcohol intake were quite common among Vietnam veterans.  The examiner also noted that excessive alcohol intake was common among Vietnam veterans, and that many such veterans had a "dead [sic] wish" due to survival guilt as well as impulse control.  The physician further stated that the correlation was based on a reasonable amount of medical probabilities.

An additional opinion was obtained in April 2016 pursuant to the Board's remand order.  The examiner opined that the Veteran's actions leading up to the police shooting were less likely as not caused by his service-connected PTSD.  In support of this opinion, the examiner noted that PTSD does not cause those types of actions but, rather, such actions are all related to behavioral problems.  The examiner further opined that it was at least as likely as not that the Veteran was aware at the time that his actions represented wrongdoing.  In support of this opinion, the examiner referred to the record to state that, in the years leading up to the shooting, the Veteran's written documents indicated that he knew right from wrong and that he was able to make responsible decisions in the recent past, even in an intoxicated state.  Finally, the examiner opined that it was at least as likely as not that the Veteran understood the probable consequences of his behavior at the time.  In support of this opinion, the examiner noted that the Veteran was able to navigate the VA and SSA systems and understood the consequences of his actions in his role as a parent.  Furthermore, he appeared to understand the consequences of drinking alcohol.

Upon review, the Board finds the April 2016 VA opinion deserves greater probative weight than the August 2010 opinion of the Veteran's treating physician.  The August 2010 opinion was generic in nature, and did not comment on this specific Veteran's symptoms or actions but, rather, on the common symptoms or actions of Vietnam veterans at large.  Furthermore, the August 2010 opinion did not address the Veteran's capacity to understand wrongdoing or the probable consequences of his behavior.  As such, the Board will afford the August 2010 opinion little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Conversely, the April 2016 examiner conducted a review of the Veteran's records and medical history, and provided opinions which were supported by adequate discussion and specific to the Veteran.  The April 2016 examiner addressed both whether the Veteran's actions leading up to the shooting stemmed from his service-connected PTSD and whether he was capable of understanding the consequences of his actions.  Accordingly, the Board finds the April 2016 opinion is entitled to significant probative weight.  See id.

The Board acknowledges the Veteran's assertions that his actions leading up to the police shooting were related to symptoms of his service-connected PTSD.  While the Veteran is competent to report on his symptoms, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, while the Veteran is competent to provide evidence as to his symptoms in general and as to the symptoms he experienced the night of the shooting, his opinion as to the causal relationship between his symptoms and the shooting is not competent medical evidence.  As such, the Board finds the opinion of the April 2016 VA examiner to be significantly more probative than the lay assertions of the Veteran.  

Upon review of the competent evidence of record, the Board finds that the evidence weighs against a finding that the Veteran's PTSD was the proximate cause of his paraplegia.  That is, any connection between his PTSD symptoms and his paraplegia did not equate to a "natural and continuous sequence, unbroken by any efficient intervening cause . . . without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103.  The evidence instead indicates that the Veteran's own willful misconduct was the proximate cause of the police action which led to his paraplegia.  Primarily, the Board finds that the most probative evidence indicates that, even if the Veteran's actions could not be considered willful, such actions were not a result of his PTSD.  Additionally, the most probative evidence suggests that, at the time of the shooting, the Veteran was aware that his actions represented wrongdoing and understood the probable consequences of his behavior at the time.  In other words, the Veteran was aware that shooting and pointing a gun at a police officer constituted a "known prohibited" action with the probable consequence that action would be taken against him.  Furthermore, to the extent that the Veteran has asserted his actions were related to excessive alcohol consumption due to his PTSD, the most probative evidence indicates that the Veteran had demonstrated an ability to make responsible decisions in the past, even in an intoxicated state, and that he appeared to understand the consequences of drinking alcohol.  

As such, the weight of the evidence is against a finding that the Veteran's gunshot wound and resultant paraplegia, caused by police in response to the Veteran's actions, is proximately related to his service-connected PTSD.  While there is a conflicting competent medical opinion, the Board has found that the April 2016 opinion, which is adverse to the Veteran's claim, deserves more probative weight.

Thus, for all the foregoing reasons, the claim for service connection for paraplegia, to include as secondary to service-connected PTSD, is denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule.  This rule is not for application, however, because the most probative evidence of record is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for paraplegia, to include as secondary to service-connected PTSD, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


